Citation Nr: 0502543	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-02 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, including as the result of herbicide exposure.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from May 2001 and 
June 2001 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Because of the change in the law brought about by the VCAA 
and its implementing regulations, a remand of the claim for 
special monthly compensation based on the need for aid and 
attendance is required for compliance with the notice and 
duty to assist provisions contained in this law.  In 
addition, because it appears that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA for this claim, it would 
potentially be prejudicial to the appellant if the Board were 
to proceed to issue a decision on the claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  

Additionally, in April 2003, after the RO transferred both of 
the pending claims to the Board for its consideration, the 
veteran supplied a medical statement to the Board from W.H., 
D.C., reporting a diagnosis of chronic peripheral neuropathy 
in the veteran's hands.  The veteran, however, did not supply 
a written waiver of his right to have the RO first review 
this evidence in support of his claims.  The Board finds that 
this evidence is at least pertinent to the veteran's claim 
for entitlement to service connection for peripheral 
neuropathy, as it could trigger the RO's duty to assist the 
veteran with his claim by providing a medical examination as 
discussed at 38 C.F.R. § 3.159(c)(4) (2003).  See also 69 
Fed. Reg. 53,807-53,808 (September 3, 2004), effective 
October 4, 2004, to be codified at 38 C.F.R. § 20.1304(c); 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). 

Accordingly, this matter is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for the claim for entitlement 
to special monthly compensation based on 
the need for aid and attendance, 
consistent with all governing legal 
authority.  

This action must include written notice 
from the RO to the veteran and his 
representative of: 
- the provisions of the VCAA and the laws 
applicable to the claim; 
- the roles of VA and the veteran in 
identifying and gathering evidence 
relevant to his claim;  
- the type of evidence required for each 
element of the claim;
- the evidence already of record in 
support of the claim;
- the evidence not yet of record, but 
required to substantiate the claim; and
- a request to the veteran to provide the 
RO with all relevant evidence and 
argument he has to support his claim.

The RO should then afford the veteran and 
his representative an appropriate period 
of time to respond to such notice, as 
well as to respond to any additional 
evidentiary development undertaken by the 
RO.  

2.  Thereafter, the RO should 
readjudicate the claims, with appropriate 
consideration of the new April 2003 
medical statement received at the Board 
from W.H., D.C.  If the benefits sought 
on appeal remain denied, then the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and the 
applicable law and regulations considered 
pertinent to the issue on appeal.  The RO 
should then afford an appropriate period 
of time for the veteran and his 
representative to respond to the SSOC.

Thereafter, subject to current appellate procedure, the RO 
should return the case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on matters remanded 
by the Board.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


